*636The following order has been entered on the motion filed on the 20th of September 2018 by Plaintiff/Counter-Defendant and Third-Party Defendant for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 30th of January 2019."
Upon consideration of the petition filed by Plaintiff/Counter-Defendant and Third-Party Defendant on the 20th of September 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th of January 2019."